                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

ALAN GERLACH,                                )
                                             )
                     Plaintiff,              )                     8:19CV67
                                             )
              v.                             )
                                             )
OMAHA NEBRASKA POLICE                        )                      ORDER
DEPARTMENT,                                  )
                                             )
                     Defendant.              )
                                             )

       This matter is before the court on its own motion. Plaintiff filed a Complaint (Filing
No. 1) on February 11, 2019. However, Plaintiff failed to include the $400.00 filing and
administrative fees. Plaintiff has the choice of either submitting the $400.00 filing and
administrative fees to the clerk’s office or submitting a request to proceed in forma
pauperis. Failure to take either action within 30 days will result in the court dismissing this
case without further notice to Plaintiff.

       IT IS THEREFORE ORDERED that:

        1.    Plaintiff is directed to submit the $400.00 fees to the clerk’s office or submit
a request to proceed in forma pauperis within 30 days. Failure to take either action will
result in dismissal of this matter without further notice.

      2.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).

        3.     The clerk of the court is directed to set a pro se case management deadline
in this matter with the following text: March 14, 2019: Check for MIFP or payment.

       DATED this 12th day of February, 2019.

                                           BY THE COURT:
                                           s/ Richard G. Kopf
                                           Senior United States District Judge
